

EXHIBIT 10.2
LEAVE OF ABSENCE AGREEMENT
This LEAVE OF ABSENCE AGREEMENT (this "Agreement") is entered into on April 24,
2017, by and among Nu Skin Enterprises, Inc., a Delaware corporation
("Company"), and Truman Hunt ("Employee").
RECITALS
A. Employee has requested a special leave of absence in order to fulfill an
ecclesiastical assignment for his church.  It is anticipated that such special
leave of absence would be for approximately three years.
B. Company is willing to provide Employee with certain benefits during the
special leave of absence in consideration of the restrictive covenants and
release of claims.  Company and Employee are entering into this Agreement in
order to set forth the terms and conditions of such special leave of absence.
AGREEMENT
The parties hereby agree as follows:
1. Leave of Absence.  Company hereby authorizes Employee to take a special leave
of absence (the "Special Leave") in order to serve in a volunteer ecclesiastical
assignment.  Such Special Leave shall commence on July 1, 2017, and continue
through September 30, 2020, unless terminated earlier pursuant to the provisions
of Section 5 by either party.  During the Special Leave, Employee authorizes
Company to use Employee's name and likeness for Company's marketing and other
purposes.  Notwithstanding the foregoing, all compensation and benefits shall be
terminated on July 1, 2017 (including the payment of any further salary) except
for the benefits specifically identified and described in this Agreement. 
Employee shall be entitled to receive the cash incentive bonus for the 2nd
quarterly incentive period of 2017 in accordance with Company's 2017 cash
incentive plan and Employee's salary and target bonus percentage that are in
effect for each of the quarterly periods. Employee shall also be entitled to
receive a cash incentive bonus for the 2017 annual incentive period in
accordance with Company's 2017 cash incentive plan and Employee's salary and
target bonus percentage that are in effect for the first six-months of 2017;
provided, however, that the bonus payment for the annual incentive period shall
be reduced by 50% to reflect that Employee only provided service for six months
during the annual incentive period.
2. Special Leave Benefits.  Except to the extent prohibited by law or the
express provisions of any employee benefit plan, during the Special Leave
Company shall provide Employee with the benefits described in this Section 2
(the "Special Leave Benefits").  Other than the Special Leave Benefits, no other
compensation or benefits shall be provided to or accrue to the benefit of
Employee.  Employee shall be responsible for any tax impact on Employee related
to the Special Leave Benefits.
 
 

--------------------------------------------------------------------------------

a.        
Health Insurance.  To the extent allowable under Company's group medical and
dental plans, Company shall continue to provide coverage under these plans to
Employee during the Special Leave.  Employee shall remain liable to pay the
employee portion of the insurance costs as established from time to time by
Company for its employees. In lieu of coverage under Company's group medical and
dental plans, Employee may elect to secure his own private insurance during the
Special Leave.  In such event, Company shall reimburse Employee for his
documented out-of-pocket (and un-reimbursed) costs to acquire such insurance up
to an amount equal to the amount Company would have paid (net of Employee's
contribution) under Company's group plans to provide medical and/or dental
insurance coverage to Employee.
 

b.
Product Allotment. During the Special Leave, Employee may receive (i) Company
product from regular inventory having a cost of goods value of up to $6,000 per
year for personal use by Employee and his immediate family members; and (ii) an
unlimited amount of Company product from Company's employee store for personal
use by Employee and his immediate family members.  Employee may also use the
product for personal gifts in accordance with Company's policies.
 

c.
Equity.  With respect to the equity awards that have been granted to Employee
under Company's equity incentive plans and the applicable award agreements,
except as provided in paragraph d. below, (i) notwithstanding anything in this
Agreement to the contrary, for purposes of Employee's equity awards, Employee
will be deemed to have voluntarily terminated his employment in connection with
this Special Leave and Employee's "Continuous Service" shall be deemed
terminated immediately prior to the commencement of this Special Leave,  (ii)
all unvested equity awards shall immediately terminate upon such termination of
Employee's "Continuous Service," and (iii) all vested equity awards shall
terminate in accordance with the terms of the individual equity awards with
respect to the termination of awards upon termination of "Continuous Service"
(e.g., if an award provides that vested options shall terminate 90 days after
termination of "Continuous Service", the vested options for such award would
terminate 90 days following the last day of "Continuous Service"). 
 

d.
2016 Performance Equity Award.  With respect to the performance stock option
granted to Employee on March 2, 2016, (i) the third tranche of options which are
scheduled to vest based on Company's earnings per share in 2018 shall terminate
in full upon the commencement of the Special Leave; (ii) the Performance Stock
Option Agreement applicable to such grant is hereby amended to provide that the
second tranche of options scheduled to vest based on Company's earnings per
share in 2017 shall remain outstanding, subject to the terms of the Performance
Stock Option Agreement, and shall vest in accordance with the vesting schedule
for such tranche of options set forth in the Performance Stock Option Agreement
and the earnings per share certified by the Executive Compensation Committee;
provided, however, the amount of options that may vest shall be reduced by 50%
to reflect that Employee only provided service for 50% of the performance
period; (iii) and any options that do not vest in accordance with paragraph
d.(ii) shall immediately terminate upon certification by the Executive
Compensation Committee of the earnings per share for 2017; (iv) the options that
vested in the first tranche based on 2016 performance shall terminate in
accordance with the original terms of the Performance Stock Option Agreement
with respect to the termination of awards upon termination of "Continuous
Employment" (i.e., three years from the commencement of the Leave of Absence);
and (v) any options in the second tranche that vest pursuant to paragraph d.(ii)
above, shall terminate on May 31, 2018.
 

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
e.
Deferred Compensation Plan. Employee shall be considered to remain in the
employment of the Company during the Special Leave to the extent permitted under
applicable law with respect to the Company's deferred compensation plan;
provided, however, that Company shall not provide any contributions to the
Deferred Compensation other than those contributions tied specifically to
employment during the first six months of 2017.
 

f.
Life Insurance. During the Special Leave, Company shall continue to pay the
premiums for $750,000 in term life insurance coverage for Employee.
 

g.
Health Savings Account. During the Special Leave, Company shall contribute
$1,200 per year into Employee's health savings account to the extent Employee
remains eligible for such contribution.
 

3. Key Employee Covenants.  All key-employee covenants that are applicable to
Employee shall remain in full force and effect during the Special Leave period
except for the non-non-competition covenant and the non-solicitation covenant
which shall be superseded by the provisions of this Section 3.
a.
Non-Compete. In consideration for the compensation payable pursuant to this
Agreement, Employee agrees that, during this Special Leave, Employee shall not,
directly or indirectly, in any market where Company or subsidiaries engage in
business:  (i) engage in any Competitive Business; (ii) undertake to plan or
organize any Competitive Entity; (iii) become associated or connected in any way
with, participate in, be employed by, render services to, or consult with, any
Competing Entity (nor shall the Employee discuss the possibility of employment
or other relationship with any Competing Entity); or (iv) own any direct or
indirect interest in any other Competing Entity; provided, however, this
limitation shall not be interpreted as prohibiting Employee from investing in a
Competing Entity that is a public company so long as such investment does not
exceed 1% of the outstanding securities of such public company and Employee
discloses in writing to the Company (a) the name of the public company and the
number of shares which he owns, and (b) any material change in the Employee's
ownership. This Section 3.a shall not restrict the right of the Employee to
practice law in violation of any applicable rules of professional conduct.  For
purposes of this Section 3, "Competitive Business" shall mean the (i)
multi-level marketing channel through which products and services are marketed
directly to consumers through a sales force of independent contractors
(including, without limitation, through person to person contact, via the
telephone, video or through the Internet) who receive rewards or commissions
based upon a compensation plan which contemplates a genealogical sales force of
multiple levels, with such commissions paid for by (A) sales of products and
services by such contractor, and/or (B) sales of products and services by other
independent contractors in such contractor's genealogical downline, and (ii)  a
home-based business opportunity focused on selling products directly to the
consumers.  For purposes of his Section 3, "Competing Entity" shall mean any
entity or person that is engaged, directly or indirectly, in a Competitive
Business.

 
 
3

--------------------------------------------------------------------------------

 
 
b.
Employee shall not in any way, directly or indirectly, at any time during this
Special Leave or within two years following termination of this Special Leave:
(a) recruit, solicit or sponsor any customer, or distributor or other member of
Company's sales force, to terminate their relationship with the Company or to
form a relationship with, promote, sell or purchase the products or services of,
participate as a salesperson of, or otherwise associate with, a Competing
Entity; (b) recruit or solicit any distributor or other member of Company's
sales force, employee, vendor, consultant or other person or entity in the
employment or service of Company or any of its respective subsidiaries or
affiliates at the time of such solicitation, in any case to (i) terminate such
employment or service, and/or (ii) accept employment, or enter into any
consulting or other service arrangement, with any person or entity other than
Company or any of its respective subsidiaries or affiliates; or (c) assist any
other person in any attempt to do any of the foregoing.

 
4. No Guaranty of Employment.  Employee shall not be guaranteed employment or
any position with Company following the termination or expiration of the Special
Leave.
5. Termination.  This Special Leave may be terminated at any time by Employee
upon a written notice to Company for any reason or no reason.  This Special
Leave may be terminated at any time by the Company upon written notice to
Employee for any reason or no reason.  Upon termination of the Special Leave by
Employee or Company, the Company shall have no further obligation to provide the
Special Leave Benefits.  In addition, Employee shall remain subject to those key
employee covenants that by their terms survive the termination of employment.
6. Release of Claims. In consideration of the benefits provided under this
Agreement, Employee, on behalf of himself and all persons and entities claiming
by, through, or under Employee, hereby completely releases Company and all
shareholders, agents, directors, executives and employees of Company from all
claims, charges, demands, grievances, and/or causes of action that Employee had,
has, or may claim to have based on, arising from, or relating to Employee's
employment with Company or the termination thereof, including, without
limitation, any claims, charges, demands, grievances, and/or causes of action
under:
a.
Title VII of the Civil Rights Acts of 1964 and 1991, as amended, which prohibit
discrimination on the basis of race, color, sex, religion, or national origin;
 

b.
Section 1981 of the Civil Rights Act of 1866, which prohibits discrimination on
the basis of race;

 
 
 
4

--------------------------------------------------------------------------------

 
 
c.
The Employee Retirement Income Security Act as of the effective date of this
Agreement;
 

d.
Any state laws against discrimination; or
 

e.
Any other federal, state, or local statute or common law relating to employment.
 

The foregoing release also includes, without limitation, release of any claims
for wrongful discharge, breach of express or implied contract of employment,
employment-related torts, personal injury (whether physical or mental), or any
other claims in any way related to Employee's employment with or termination of
employment with Company. Employee acknowledges and agrees that Employee has not
been discriminated against in any manner prohibited by law during Employee's
employment with Company or with regard to the termination of Employee's
employment with Company.
Notwithstanding the foregoing, Employee does not waive any rights to (i)
unemployment insurance benefits or worker's compensation benefits, (ii) any
benefits accrued, vested, or otherwise available to Employee under the 401(k)
plan, Employee's Health Savings Account, the Deferred Compensation Plan, and the
equity award agreements under the 2010 Omnibus Incentive Plan or its amendments 
(subject in all respects to the provisions of this Agreement),  (iii) any
indemnification rights under Company's charter documents or the indemnification
agreement entered into between Company and Employee, (iv) any insurance policy
insuring officers and directors of Company, (v) any claims that cannot be waived
under applicable law, and (vi) any claims for a breach by Company of this
Agreement.  Employee further understands that nothing in this release prohibits
Employee from paying COBRA premiums to maintain Employee's participation in
Company's group health plan to the extent allowed by law and subject to the
terms, conditions, and limitations set forth in Company's group health plan.
Employee acknowledges that Employee is waiving and releasing any rights Employee
may have under the Age Discrimination in Employment Act of 1967 ("ADEA") and
that this waiver and release is knowing and voluntary. Employee and Company
agree that this waiver and release does not apply to any rights or claims that
may arise under ADEA after the effective date of this Agreement.  Employee
acknowledges that the consideration given for this waiver and release agreement
is in addition to anything of value to which Employee was already entitled. 
Employee further acknowledges that Employee has been advised by this writing
that:
(i) 
Employee should consult with an attorney prior to executing this Agreement;
 

(ii)
Employee has at least 21 days within which to consider this Agreement, although
Employee may accept the terms of this Agreement at any time within those 21
days;
 

(iii)
Employee has at least seven days following the execution of this Agreement by
the parties to revoke this Agreement; and
 

(iv)
This Agreement will not be effective until the revocation period has expired.
 

 
 
5

--------------------------------------------------------------------------------

 
Employee acknowledges that Company does not have a formal leave of absence
policy and that Company has no obligation to allow a leave of absence.
7. Tax Acknowledgment.  Employee represents and acknowledges that he has
consulted with his tax advisors regarding the tax consequences of the benefits
and other provisions of this Agreement and that Employee is not relying on any
tax advice from Company in entering into this Agreement or determining how to
treat the benefits under this Agreement for tax purposes.  Employee acknowledges
that Section 409A and the regulations promulgated thereunder are new and complex
and that there are significant penalties associated with failure to properly
defer income.  Employee represents and acknowledges he has been advised to seek
advice from his own tax advisors with respect to Section 409A issues associated
with this Agreement and the benefits being provided hereunder.  Employee shall
be responsible for any and all taxes associated with the benefits provided above
including any penalties or interest resulting from failure to properly recognize
such income for income tax purposes.
8. Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.
9. Governing Law.  The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed by the substantive and
procedural laws of the State of Utah.  Each party expressly submits and consents
to exclusive personal jurisdiction and venue in the courts of Utah County, State
of Utah or in any Federal District Court in Utah.
10.              Entire Agreement.  This Agreement, along with the documents
expressly referenced in this Agreement, including the Key Employee Covenants and
equity incentive plans and grant documents, constitute the entire agreement
between the parties.  No other promises or agreements have been made to Employee
or Company other than those contained in this Agreement. Employee and Company
acknowledge that they have read this agreement carefully, fully understand the
meaning of the terms of this Agreement, and are signing this Agreement knowingly
and voluntarily.  This Agreement may not be modified except by an instrument in
writing signed by all of the parties hereto.


[Signature Page follows]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.





 
NU SKIN ENTERPRISES, INC.
     
 
 
/s/ Ritch N. Wood
 
 
 
4/24/17
 
Ritch Wood
 
Date
 
Chief Executive Officer
   




 
EMPLOYEE
     
 
 
/s/ Truman Hunt
 
 
 
4/24/17
 
Truman Hunt
 
Date

 
 
 

 
[Signature Page to Truman Hunt Leave of Absence Agreement]